ACCEPTED
                                                                                     01-13-00816-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                3/18/2015 1:32:18 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

                Case 01-13-00816-CV
Retaka Romeo Nelson,
                                                    FILED IN
  Appellant,                                 1st COURT OF APPEALS
                                                 HOUSTON, TEXAS
v.                                  First Court of Appeals
                                             3/18/2015 1:32:18 PM
Shannon Brochette                          Houston,  Texas
                                             CHRISTOPHER A. PRINE
Nelson,                                              Clerk

  Appellee.

           Leif Olson’s Motion to Withdraw as Counsel
   Leif A. Olson moves, under Texas Rule of Appellate Procedure 6.5,
for leave to withdraw from his pro bono representation of Retaka
Nelson. Good cause exists for this withdrawal under Texas Rule of
Disciplinary Conduct 1.15(b)(5) and (7), and the withdrawal will not
have a material adverse effect on Nelson’s interest.

   A. Appellant’s last known contact information.
      Retaka Nelson
      700 N. Valley St., Suite B
      Anaheim, California 92801
      (832) 590-9295 (mobile)
      thetakesta@gmail.com

   B. Delivery and notification.
   I delivered a copy of this motion to Nelson by email and by
certified and first-class mail to his last-known mailing address. The
motion is accompanied by a written notification that he has the right to
object to the motion.

   C. Settings.
   There are no settings.
   D. Current deadlines.
This date:            Is the deadline to:
March 27, 2015        File a motion for rehearing or rehearing en banc
                      (Tex. R. App. P. 49.1, 49.7)
April 13, 2015        If necessary, file a motion to extend the deadline
                      to file a motion for rehearing (Tex. R. App. P.
                      49.8, 4.1(a))
April 27, 2015        File a petition for review with the Supreme Court
                      of Texas (Tex. R. App. P. 53.7(a)(1), 4.1(a))
45 days after the     File a petition for review with the Supreme Court
Court’s ruling        of Texas, if Nelson files a timely motion for
                      rehearing (Tex. R. App. P. 53.7(a)(2))
15 days after the     File, if necessary, a motion with the Supreme
petition deadline     Court of Texas to extend the time to file a petition
                      for review (Tex. R. App. P. 53.7(f))

   E. Prayer.
   Olson prays (1) that the Court permit him to withdraw as Nelson’s
counsel and (2) for all other relief to which he may be entitled.

                                   Respectfully submitted,
                                   The Olson Firm PLLC
                                   /s/ Leif A. Olson
                                   Leif A. Olson
                                    Texas Bar No. 24032801
                                    leif@olsonappeals.com
                                   PMB 188
                                   4830 Wilson Road, Suite 300
                                   Humble, Texas 77396
                                   (281) 849-8382
                                   (281) 248-2190 (fax)
Case 01-13-00816-CV, Nelson v. Nelson                               Page 2
Olson’s Motion to Withdraw
                        Certificate of Conference
   On March 18, 2015, Shari Goldsberry, counsel for Appellee
Shannon Nelson, informed me that Shannon doesn’t oppose this
motion.
                                   /s/ Leif A. Olson

                          Certificate of Service
  On March 18, 2015, this Leif Olson’s Motion to Withdraw as Counsel
was served upon:
Shari Goldsberry                           Retaka Nelson
Goldsberry & Assocs., PLLC                 700 N. Valley St., Suite B
3027 Marina Bay Drive, Ste. 108            Anaheim, California 92801
League City, Texas 77573                   thetakesta@gmail.com
shari@goldsberrylaw.com                    Appellant
Counsel for Appellee                       by email, first-class mail, and
Shannon Brochette Nelson                   certified mail – return receipt
by electronic filing                       requested

                                   /s/ Leif A. Olson




Case 01-13-00816-CV, Nelson v. Nelson                                 Page 3
Olson’s Motion to Withdraw